1
2
3                                                                                 JS-6
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10    GURJIT SINGH,                                Case No. 5:19-cv-02154-AB-SHK
11
                                  Petitioner,      ORDER DENYING PETITION FOR
12                                                 WRIT OF HABEAS CORPUS
      v.
13
14    KEVIN McALEENAN, MATTHEW
      ALBENCE, THOMAS GILES,
15
      WILLIAM BARR, in their official
16    capacities,
17
                                  Respondents.
18
19
           I. INTRODUCTION
20
             Before the Court is Petitioner Gurjit Singh’s (“Petitioner”) petition for writ of
21
     habeas corpus. (Dkt. No. 1.) Respondents Kevin McAleenan, Matthew Albence,
22
     Thomas Giles, and William Barr, sued in their official capacities, (“Respondents”)
23
     have not yet filed a response to Petitioner’s petition. For the reasons stated below, the
24
     Court DENIES the petition for writ of habeas corpus.
25
           II. BACKGROUND
26
             Petitioner is a thirty-year old Indian asylum seeker. (Dkt. No. 1 at 4.) According
27
28
                                                 1.
1    to the petition for writ of habeas corpus,1 Petitioner fled India after being targeted and
2    beaten by workers of the Congress Party due to his affiliation with the opposing Mann
3    Party. Id.
4          On or about October 6, 2018, Petitioner entered the United States near San
5    Ysidro, California. Id. On November 1, 2018, Petitioner participated in a credible fear
6    interview with an asylum officer, and Petitioner stated that he had been persecuted in
7    India on two separate occasions. Id. Because of inconsistencies in Petitioner’s
8    testimony, the asylum officer found Petitioner’s testimony not credible. Id.
9          On November 9, 2018, Petitioner participated in a credible fear review hearing.
10   Id. Petitioner states that he was able to retain counsel only a day before the hearing,
11   but that his counsel was unable to submit additional corroborating documents on
12   Petitioner’s behalf because of his counsel’s recent retainment. Id. The transcript of the
13   credible fear review hearing, which has not been filed with this Court, is allegedly
14   eleven pages long. Id. The IJ issued a final expedited removal order affirming the
15   asylum officer’s determinations on November 9, 2018. (Dkt. No. 1-1). Petitioner
16   argues that he was never given an opportunity to explain the inconsistencies in his
17   testimony before the asylum officer to the IJ. (Dkt. No. 1 at 4.)
18         Petitioner has been detained at Adelanto U.S. Immigration and Customs
19   Enforcement (“ICE”) Processing Center, located at 10400 Rancho Road Adelanto,
20   California 92310 since November 9, 2018. (Dkt. No. 1 at 2.) Petitioner was scheduled
21   to be removed from the United States to India on November 9, 2019. Id. One day
22   before his scheduled removal, Petitioner filed this petition for writ of habeas corpus,
23
24
     1
       Petitioner did not file a copy of the Certified Administrative Record (“CAR”) with
25   his petition for writ of habeas corpus, with the exception of the order of the
26   Immigration Judge (“IJ”) affirming the Department of Homeland Security’s
     determination that Petitioner did not establish eligibility for asylum, withholding of
27   removal, or protection under the Convention Against Torture. Because the Court does
     not have access to Petitioner’s CAR, the facts included in this section derive entirely
28   from the allegations in Petitioner’s petition for writ of habeas corpus.
                                                 2.
1    seeking a stay of removal and an order releasing Petitioner from ICE custody. (Dkt.
2    No. 1 at 5-6).
3         III.   LEGAL STANDARD
4            Under 8 U.S.C. § 1225(b)(1)(B), if an asylum officer finds that an applicant
5    does not have a credible fear of persecution, the applicant will be removed. “A
6    supervisor reviews the asylum officer’s credible fear determination . . . and a
7    noncitizen may also request de novo review by an [IJ].” Thuraissigiam v. DHS, 917
8    F.3d 1097, 1100–01 (9th Cir. 2019) (citations omitted), petition for cert. filed, No. 19-
9    161 (Aug. 2, 2019). Generally, the Court lacks jurisdiction to review challenges to
10   credible fear determinations in expedited removal proceedings. See 8 U.S.C. §
11   1252(a)(2)(A) (“Notwithstanding any other provision of law (statutory or
12   nonstatutory) . . . or any other habeas corpus provision . . . no court shall have
13   jurisdiction to review—(i) except as provided in [8 U.S.C. § 1252(e)], any individual
14   determination or to entertain any other cause or claim arising from or relating to the
15   implementation or operation of an order of removal pursuant to section 1225(b)(1) of
16   this title.”) (internal citations omitted). Section 1252(e)(2) provides that “[j]udicial
17   review of any determination made under section 1225(b)(1) of this title is available in
18   habeas corpus proceedings, but shall be limited to determinations of—(A) whether the
19   petitioner is an alien, (B) whether the petitioner was ordered removed under such
20   section, and (C) whether the petitioner can prove by a preponderance of the evidence
21   that the petitioner is an alien lawfully admitted for permanent residence, has been
22   admitted as a refugee . . . or has been granted asylum . . . .” 8 U.S.C. § 1252(e)(2).
23           To obtain a temporary restraining order (“TRO”), Petitioner must show (1) that
24   he is likely to succeed on the merits of his claims, (2) that he is likely to suffer
25   irreparable harm in the absence of preliminary relief, (3) that the balance of equities
26   tips in his favor, and (4) that an injunction is in the public interest. Stromans, Inc. v.
27   Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009).
28   //
                                                 3.
1       IV. DISCUSSION
2       1. The Court has jurisdiction over Petitioner’s petition for writ of habeas
           corpus
3
            First, the Court agrees with Petitioner that it has jurisdiction over his petition
4
     for writ of habeas corpus under the Suspension Clause of the U.S. Constitution. U.S.
5
     Const. art. 1, § 9, cl.2. The Suspension Clause states that “[t]he privilege of the Writ
6
     of Habeas Corpus shall not be suspended, unless when in Cases of Rebellion or
7
     Invasion the public Safety may require it.” Id. “The Suspension Clause prevents
8
     Congress from passing a statute that effectively suspends the writ absent rebellion or
9
     invasion.” Thuraissigiam, 917 F.3d at 1106. Because the Court finds that 8 U.S.C.
10
     § 1252(e)(2) effectively suspends the writ for Petitioner absent rebellion or invasion,
11
     jurisdiction is proper.
12
            Section 1252(e)(2) states that “[j]uicial review of any determination made under
13
     section 1225(b)(1) of this title is available in habeas corpus proceedings, but shall be
14
     limited to determination of—(A) whether the petitioner is an alien, (B) whether the
15
     petitioner was ordered removed under such section, and (C) whether the petitioner can
16
     prove by a preponderance of the evidence that the petitioner is an alien lawfully
17
     admitted for permanent residence, has been admitted as a refuge . . . or . . . has been
18
     granted asylum . . . .” 8 U.S.C. § 1252(e)(2). Here, Petitioner does not seek review of
19
     whether he is an alien, whether he was ordered removed, or whether he can prove by a
20
     preponderance of the evidence that he is an alien lawfully admitted for permanent
21
     residence, has been admitted as a refugee, or has been granted asylum. (Dkt. No. 1.)
22
     Rather, Petitioner seeks review of his credible fear interview with an asylum officer,
23
     and the IJ’s affirmance of the asylum officer’s determination that Petitioner did not
24
     testify credibly. Id.
25
            In evaluating a Suspension Clause challenge, the Court examines “whether
26
     [Petitioner] may invoke the Suspension Clause . . . [and] . . . whether § 1252(e)(2)
27
     provides [Petitioner] a meaningful opportunity to demonstrate that he is being held
28
                                                 4.
1    pursuant to the erroneous application or interpretation of relevant law.”
2    Thuraissigiam, 917 F.3d at 1112 (citing Boumediene v. Bush, 553 U.S. 723, 779
3    (2008)). At step one, the Court concludes that the Suspension Clause applies to
4    Petitioner because he is a “noncitizen . . . who was arrested within the United States.”
5    Id. at 1115. At step two, the Court concludes that § 1252(e)(2) does not provide
6    Petitioner a meaningful opportunity to demonstrate that he is being held pursuant to
7    the erroneous application or interpretation of relevant law. Id. at 1116–17 (holding
8    that § 1252(e)(2) fails to provide a meaningful opportunity for review of a petitioner’s
9    claim that he was denied his right to the meaningful credible fear procedure to which
10   he is entitled under the immigration statutes, regulations, and the U.S. Constitution).
11   Because § 1252(e)(2) violates the Suspension Clause as applied to Petitioner,
12   jurisdiction is proper.
13       2. Petitioner has failed to provide any evidence in support of his claims and
            thus has not demonstrated a likelihood of success on the merits
14
           To obtain a TRO, Petitioner must show, among other things, a likelihood of
15
     success on the merits of his claims. Stromans, 586 F.3d at 1127. Although Petitioner
16
     does not make distinct arguments in his petition for writ of habeas corpus, (Dkt. No.
17
     1), Petitioner broadly argues that (1) he was not given the opportunity to contest the
18
     asylum officer’s credible fear determination before the IJ, and (2) that his counsel was
19
     not given adequate time to submit corroborating evidence in support of Petitioner’s
20
     asylum application. (Dkt. No. 1 at 4.)
21
           However, the Court is unable to rule on Petitioner’s arguments, as Petitioner
22
     has not submitted any evidence in support of his claims that (1) he was not given the
23
     opportunity to contest the asylum officer’s credible fear determination, and (2) that his
24
     counsel was not given adequate time to submit corroborating evidence in support of
25
     Petitioner’s asylum application. (Dkt. No. 1.) In particular, Petitioner has not included
26
     a transcript of the credible fear review hearing before the IJ, nor has he submitted a
27
     declaration of counsel showing the specific barriers his counsel encountered in
28
                                               5.
1    attempting to submit corroborating evidence.2
2          Because Petitioner fails to provide any evidence in support of his claims, he has
3    failed to demonstrate a likelihood of success on the merits of his claims.
4
         V. CONCLUSION
5
           For the reasons stated above, the Court DENIES Petitioner’s petition for writ of
6
     habeas corpus.
7
           IT IS SO ORDERED.
8
9
10
     Dated: November 15, 2019         _______________________________________
11                                    HONORABLE ANDRÉ BIROTTE JR.
12                                    UNITED STATES DISTRICT COURT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
     2
       Petitioner’s counsel submitted a two-sentence declaration in support of Petitioner’s
25   petition for writ of habeas corpus stating, in relevant part, “that the statements made in
26   this [petition] for Writ of Habeas Corpus are true and correct to the best of [counsel’s]
     knowledge.” (Dkt. No. 1 at 7.) Because the Court is unable to verify any of the factual
27   allegations contained in Petitioner’s petition or writ of habeas corpus based on this
     declaration, the Court concludes that this evidence is insufficient to show a likelihood
28   of success on the merits of Petitioner’s underlying claims.
                                                 6.
